Proceeding pursuant to CPLR article 78 to review a determination of the New *747York City Transit Authority, made April 24, 1974, after a hearing, which dismissed petitioner from his position as a transit patrolman. Determination confirmed and petition dismissed on the merits, without costs or disbursements. The evidence clearly supported the finding of misconduct as well as the penalty of dismissal, in view of the extremely serious nature of the offense. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.